NO. 07-01-0487-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



JULY 10, 2002



______________________________





IN RE: ALAN SCOTT GORE



_________________________________





Before QUINN and REAVIS and JOHNSON, JJ.

Pending before the Court is the Petition for Writ of Mandamus filed by Relator Alan Scott Gore.  Relator alleges that respondent, the Honorable David Gleason, Judge of the 47
th
 District Court of Potter County, has failed to rule on relator’s Motion to Review the Trial/Appellate Record on a Temporary Loan Basis which is pending in cause number 37,830-A in the 47
th
 District Court.  

By its response to the Petition for Writ of Mandamus, the State urges that respondent has signed an order denying relator’s motion.  The State has attached a certified copy of an order signed by respondent which denies relator’s motion.  

We deny relator’s Petition as moot.   

Phil Johnson

Do not publish.						     Justice